Citation Nr: 0016078	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The veteran, who died in August 1997, served on active duty 
from October 1941 to October 1945, which included a period as 
a prisoner of war (POW) of the German government from 
February 1943 to April 1945.  The appellant is recognized as 
the widow of the veteran.

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  At present, after an August 1999 remand to 
the RO for additional development, the appellant's case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in August 1997 of cerebral hemorrhage; 
hypertension and previous embolic stroke were identified as 
underlying conditions leading to the immediate cause of 
death, and chronic obstructive pulmonary disease (COPD) was a 
significant condition contributing to his death, but not 
resulting in the underlying cause of death.

3.  At the time of his death, the veteran was service 
connected for wounds to Muscle Groups XI, XIX, XX, and 
drainage scars to the abdomen and back.

4.  The preponderance of the evidence establishes that no 
disability of service origin or which may be presumed of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected when developing in a former 
POW, did not cause or contribute to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That 
is, the Board finds that the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

As noted in the Board's August 1999 remand, the RO has 
undertaken all possible development to attempt to verify that 
the veteran's service medical records associated with the 
claim file are complete.  No further development in this 
regard is required. 

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be presumed for certain 
chronic disorders, such as cardiovascular disease, including 
hypertension, if it is manifested within one year of 
separation from service, or other applicable presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, special presumptions are applicable as to 
former prisoners of war for certain diseases.  The veteran 
was held as a prisoner of war of the German government from 
February 1943 to April 1945.  Where a veteran is: (1) a 
former prisoner of war, and (2) as such was interned or 
detained for more than 30 days, certain chronic diseases, 
such as post-traumatic osteoarthritis and beriberi heart 
disease, which includes ischemic heart disease in a former 
POW who experienced localized edema during captivity, shall 
be service connected if manifested to a 10 percent or more at 
any time during the veteran's life.  38 C.F.R. §§ 3.307, 
3.309(e). 

The Board further notes that in cases in which the veteran 
engaged in combat with the enemy during a period of war, 
satisfactory lay evidence will be accepted as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred, if consistent with the circumstances, 
conditions or hardships of such service.  See 38 U.S.C.A. § 
1154(b).

The death certificate discloses that the veteran died in 
August 1997 of cerebral hemorrhage.  Hypertension and 
previous embolic stroke sustained in 1994 were identified as 
underlying conditions leading to the immediate cause of 
death.  COPD was a significant condition contributing to 
death, but not resulting in the underlying cause of death. 
The veteran had established service connection for wounds to 
Muscle Groups XI, XIX, XX, and drainage scars to the abdomen 
and back during his lifetime.  The combined service-connected 
disability evaluation was 40 percent.  However, he was not 
service connected for hypertension, embolic stroke, or COPD.

With respect to medical evidence, the available service 
medical records note the veteran was treated for various 
shrapnel wounds, and for other disease not relevant to this 
appeal.  However, these records are negative for any 
indication that the veteran was treated for hypertension, an 
embolic stroke, or pulmonary disorder during his active 
service.  In particular, the Board notes that service medical 
records of record include the clinical records of an August 
1945 hospitalization, approximately four months after the 
veteran's internment as a POW ended.  Examination of the 
heart disclosed no abnormality.  The veteran's blood pressure 
was recorded as 120/80.

VA examination was conducted in August 1948.  No 
cardiovascular abnormality was noted, there was no evidence 
of hypertension, and there was no diagnosis of any disorder 
which may be presumed service-connected in a former POW.  The 
veteran was not examined again for VA purposes during his 
lifetime.

Private medical records dated in August 1997 describe the 
veteran's terminal hospitalization and the treatment he 
received up until his death.  The veteran was admitted with 
decreased level of consciousness and intracranial bleeding.  
The assigned diagnoses were coronary artery disease, 
hypertension, and end-stage renal disease, with intracranial 
bleeding.  Evaluation by neurosurgery suggested that the 
veteran was brain dead.  He required mechanical ventilation.

A March 1998 statement from Thomas E. O'Hara, Jr., M.D., 
opined that the veteran's cervical problems, which required 
cervical decompression and bony fusion in the 1990's, were 
related to his service duties, which required him to carry 
heavy weapons and equipment.  

Medical records from L. P. Baldoni, M.D., dated from 
September 1966 to July 1997, describe the treatment the 
veteran received over that 30+ year period for various health 
problems including, but not limited to, COPD, positional 
vertigo, hypertension, chronic renal failure, gout, post 
stroke symptoms, and cervical and lumbosacral spine problems.  

An April 1998 letter from Dr. Baldoni provides an opinion 
that, after the veteran's Army experience, he suffered from 
various health problems including arthritic symptoms, 
episodes of vertigo, and generalized arteriosclerosis, which 
culminated in ischemic heart disease, cerebral vascular 
insufficiency and renal vascular insufficiency.  More 
importantly, Dr. Baldoni opined that the veteran's travail as 
a prisoner of war accelerated his death.

In a written statement submitted in August 1999, E.D. stated 
that he was a former POW who was held with the veteran.  He 
stated that the living conditions they had to endure "were 
unfit for man."  E.D. reported that their legs and feet were 
swollen, and their diet consisted of potato peeling soup and 
two slices of bread per day.  

A December 1999 VA medical opinion reflects that all medical 
records associated with the file were reviewed.  The reviewer 
noted that the clinical records were devoid of any notations 
from Dr. Baldoni which referred to the veteran's POW status 
per se, although there were notes referring to his shrapnel 
wounds of the back.  In this regard, the report notes that 
Dr. Baldoni's omission suggested that he did not regularly 
consider the veteran's POW status/symptoms a significant 
factor in his long medical history.  

More importantly, however, the reviewer noted that the 
veteran suffered from severe hypertension, over many years.  
The reviewer opined that this hypertension resulted in at 
least two cerebrovascular accidents, as well as renal failure 
requiring chronic hemodialysis, and resulted in the veteran's 
death from an intracerebral hemorrhage.  It was further noted 
that coronary heart disease is a recognized complication of 
longstanding hypertension.  

The reviewer noted that, in contrast to the diagnoses of 
record reflecting that the veteran had coronary artery 
disease, there were few notations referencing a diagnosis of 
ischemic heart disease.  The reviewer discussed a December 
1994 clinical note by Dr. Baldoni, in which Dr. Baldoni 
stated that he doubted ischemic heart disease, referencing a 
normal EKG on that date.  The reviewer further noted that the 
veteran had a normal EKG in the month preceding his death.  
The reviewed explained that, while a normal EKG did not 
exclude the possibility of ischemic heart disease, the 
possibility of ischemic heart disease was unlikely in the 
veteran's case, as the EKG's did not even demonstrate left 
ventricular hypertrophy.  

The reviewer opined that Dr. Baldoni's opinion that the 
veteran's POW experiences resulted in ischemic heart disease 
was not substantiated by the evidence of record.  The 
reviewer concluded that, "Much as I would like to support 
the appellant's claim that the death of her husband was 
directly related to his POW experiences, I am unable to do 
so."  The reviewer concluded that the cause of the veteran's 
death could not be attributed to the effects of his captivity 
or his active military service.  

In reaching this opinion, the reviewer explained that the 
presence of swollen feet during the veteran's captivity as a 
POW did not warrant a diagnosis of ischemic heart disease.  
The Board notes that the extensive private treatment records 
associated with the claims file, reflecting the veteran's 
private care over more than three decades, reflect a variety 
of cardiovascular disorders, but do not include assignment of 
a diagnosis of ischemic heart disease.  The evidence that the 
veteran had ischemic heart disease is essentially limited to 
the medical statement provided in April 1998 by Dr. Baldoni.  
In the absence of other clinical records supporting Dr. 
Baldoni's statement that the veteran had ischemic heart 
disease, the Board finds that the preponderance of the 
evidence is against a finding that the presumption of service 
connection for ischemic heart disease is applicable in this 
case.

The Board notes the contention of the appellant's 
representative that VA has not fulfilled the duty to assist 
in developing the claim.  The representative has not 
identified any additional records or development which might 
be of assistance to the appellant in establishing or placing 
her claim in equipoise.  The Board notes that the appellant 
has been advised of the types of evidence which might assist 
in developing her claim, and has not identified any 
additional evidence which would affect the outcome of the 
claim or development which should be conducted.  

Furthermore, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence.  
Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In weighing 
the evidence available, the Board has carefully reviewed the 
April 1998 opinion from Dr. Baldoni, as well as the December 
1999 VA medical opinion. 

Dr. Baldoni's April 1998 statement that the veteran suffered 
from various health problems including arthritic symptoms, 
episodes of vertigo, and generalized arteriosclerosis, which 
culminated in ischemic heart disease, cerebral vascular 
insufficiency and renal vascular insufficiency, and the 
conclusion that the veteran's travail as a prisoner of war 
accelerated his death, are conclusory, and fail to reference 
objective medical findings or discussions supporting the 
conclusion that the veteran's travail as a POW accelerated 
his death.  Dr. Baldoni has not provided sufficient 
explanation as to how/why the veteran's post service 
disorders, which Dr. Baldoni notes culminated in ischemic 
heart disease, cerebral vascular insufficiencies, and renal 
vascular insufficiencies, relate to the veteran's service 
connected disabilities or to his service. 

The December 1999 VA medical opinion report notes the 
veteran's private medical records were reviewed, but failed 
to show any notations from Dr. Baldoni which referred to the 
veteran's POW status per se, although there were notes 
referring to his shrapnel wounds of the back.  On the other 
hand, the December 1999 VA medical opinion report explains 
that the veteran's long-standing history of severe 
hypertension resulted in at least two cerebrovascular 
accidents, renal failure and chronic hemodialysis, and 
eventually led to intracerebral hemorrhage, which was the 
immediate and primary cause of the veteran's death.  
Moreover, the expert noted that coronary heart disease is a 
recognized complication of longstanding hypertension, and 
that the mere presence of swollen feet during the veteran's 
captivity as a POW could not be credited as a cause of 
ischemic heart disease. 

The December 1999 VA medical opinion report provides a more 
complete explanation of the reasoning utilized to reach the 
described conclusions, and thus is substantially more 
probative than the medical opinion propounded by Dr. Baldoni. 
Dr. Baldoni's opinion does not provide a sufficient basis for 
an award of service connection under 38 C.F.R. § 3.312.  See 
Winsett v. West, 11 Vet. App. 420 (Sept. 21, 1998) (affirming 
the Board's denial of a claim for service connection for 
cause of death based on the weight of the evidence, in spite 
the presence of evidence linking the veteran's health 
deterioration to his service).    

The veteran's available service medical records and the post-
service medical records are devoid of any evidence that the 
veteran was treated for any cardiovascular or pulmonary 
disease during his service, or for hypertension within a one 
year period of his discharge.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999). 

It is not disputed that the veteran was a POW.  However, he 
did not develop a disease which may be presumed service-
connected when diagnosed in a former POW.  38 C.F.R. 
§ 3.309(c).  Thus, as the veteran did not develop during his 
lifetime or die of a condition for which direct or 
presumptive service connection can be established, the 
appellant has not established she is entitled to service 
connection under either 38 C.F.R. § 3.307 or § 3.309.  

The Board further notes that, even if were assumed that the 
veteran was entitled to service connection for ischemic heart 
disease, the evidence is overwhelming that the veteran died 
of a large intracranial bleed, which resulted in clinical 
brain death at the time of the veteran's terminal 
hospitalization.  There is no medical evidence which provides 
an opinion that ischemic heart disease, if present, 
contributed significantly or materially to the veteran's 
immediate cause of death.  Dr. Baldoni's opinion, the 
evidence most favorable to the veteran's claim, reflects that 
the veteran had generalized arteriosclerosis, culminating in 
ischemic heart disease, cerebral vascular insufficiency, and 
renal vascular insufficiency.  However, Dr. Baldoni's opinion 
does not link ischemic heart disease, as such, to the 
intracranial bleeding that caused the veteran's death.  

As defined in the applicable regulation, a contributory cause 
of death is inherently one not related to the principal 
cause.  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The regulation points out that "[t]here are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  In this case, the 
private clinical records of the veteran's terminal 
hospitalization clearly reflect that the veteran suffered 
clinical brain death as a result of intracranial bleeding.  
As noted above, there is no medical evidence that ischemic 
heart disease, if present, caused or contributed to the 
intracranial bleeding that caused the veteran's death.  

The regulation further notes that, "even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (1999); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  There is no evidence in the 
terminal clinical records that ischemic heart disease was 
present or had any material influence in accelerating the 
veteran's death.  

Dr. Baldoni's medical opinion, although sufficient to 
establish a well-grounded claim for service connection for 
the cause of the veteran's death, is not sufficiently 
persuasive or probative to establish or place in equipoise 
the evidence as to whether the veteran's internment as a POW, 
or his military service, or any residual thereof, caused or 
contributed materially or substantially to the veteran's 
death.  

The preponderance of the evidence is against a finding that 
the cause of the veteran's death may be attributed to the 
effects of his captivity or active service.  Because the 
evidence as to this claim is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable to resolve doubt 
and decide the claim in the appellant's favor.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

